FILED
                           NOT FOR PUBLICATION                              OCT 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: PETER THOMAS McCARTHY,                    No. 10-56743

              Debtor,                            D.C. No. 2:10-cv-00936-RGK


PETER THOMAS McCARTHY,                           MEMORANDUM *

              Appellant,

  v.

AMY L. GOLDMAN, Esq., Chapter 7
Trustee,

              Appellee,

   and

NATURE’S WING FIN DESIGN, LLC,

              Appellee-Intervenor.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

      Peter Thomas McCarthy appeals pro se from the district court’s order

dismissing his interlocutory appeal of the bankruptcy court’s order denying his

motion to confirm that certain contractual rights were excluded from the estate.

We review de novo our own jurisdiction and whether a bankruptcy court’s decision

is final under 28 U.S.C. § 158(d). Silver Sage Partners, Ltd. v. City of Desert Hot

Springs (In re City of Desert Hot Springs), 339 F.3d 782, 787 (9th Cir. 2003). We

dismiss.

      The bankruptcy court’s order denying McCarthy’s “motion to confirm [that]

rejected executory contracts and rights thereunder were not estate property” is not a

final decision over which we have appellate jurisdiction. See United States v.

Fowler (In re Fowler), 394 F.3d 1208, 1211 (9th Cir. 2005) (discussing “pragmatic

approach to determining finality” of bankruptcy court orders and setting forth tests

to determine finality); see also Rains v. Flinn (In re Rains), 428 F.3d 893, 901 (9th

Cir. 2005) (explaining that this court has jurisdiction only when both the

bankruptcy court order and the decision of the district court acting in its


          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, McCarthy’s
request for oral argument is denied.

                                           2                                   10-56743
bankruptcy appellate capacity are final orders).

      Appellee-Intervenor’s request for judicial notice is denied as moot.

      DISMISSED.




                                          3                                  10-56743